Citation Nr: 0701484	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a laceration of the left forearm with scar, and 
impairment of the left radial and ulnar nerves (minor).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from December 1981 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued the veteran's evaluation for 
his service connected residuals of a laceration of the left 
forearm with scar, and impairment of the left radial and 
ulnar nerves, at a 40 percent evaluation.  The veteran 
received a hearing at the RO before the undersigned Acting 
Veterans Law Judge in August 2004.  This issue was remanded 
in November 2005 for further development.  That development 
having been completed, this claim now returns to the Board.


FINDINGS OF FACT

The veteran's residuals of a laceration of the left forearm 
with scar, and impairment of the left radial and ulnar 
nerves, currently consist of minimal findings, including no 
more than mild limitation of motion; there is no evidence 
which indicates that the veteran's symptomatology is 
consistent with a finding analogous to complete paralysis of 
the musculospiral nerve.


CONCLUSION OF LAW

The criteria for an increased evaluation, for the veteran's 
service connected laceration of the left forearm with scar, 
and impairment of the left radial and ulnar nerves, has not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 8514 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002 and 
December 2005.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and any deficiency in the notice did not affect 
the essential fairness of the decision. 

As the Board is denying this increased rating claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

It is maintained that the disability evaluation currently 
assigned to the veteran's residuals of a laceration of the 
left forearm with scar, and impairment of the left radial and 
ulnar nerves, is not adequate.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.   38 
C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).

The Board notes that the veteran's residuals of a laceration 
of the left forearm with scar, and impairment of the left 
radial and ulnar nerves, is currently evaluated as 40 percent 
disabling, under 38 C.F.R. § 4.12a, Diagnostic Code 8514 
(2006).  This code, which pertains to paralysis of the radial 
nerve, provides for a 60 percent rating where there is 
complete paralysis of the minor side, with drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where paralysis is 
incomplete on the minor side, a 40 percent rating is 
warranted for severe impairment, 20 percent for moderate 
impairment and 20 percent for mild impairment.  The Board 
notes that the evidence of record clearly shows that the 
veteran is right-handed.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree. The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service connected residuals of a laceration of the left 
forearm with scar, and impairment of the left radial and 
ulnar nerves.  In this regard, as noted above, to warrant an 
increased rating, the veteran would have to be found to have 
complete paralysis of the nerve.  However, none of the 
evidence of record shows that the veteran at any time has 
exhibited any paralysis.  Reviewing the evidence of record 
shows that the veteran reported increased left upper 
extremity pain since a fall on his arm at work in December 
2000.  A January 2001 MRI of the veteran's left forearm was 
normal.  An EMG study dated January 2001 was noted to be 
abnormal, with findings most consistent with focal neuropathy 
of the left posterior interosseous nerve with acute and 
chronic axon degeneration, as well as left C7 radiculopathy.

A February 2001 private evaluation report notes that the 
veteran has a pain history in his left arm beginning in 
December 2000 when he fell at work and landed on his left 
arm.  He reported that although he had a prior injury to that 
area in service, he was doing well until he reinjured it.  
The veteran reported having severe pain from this injury.  
His wrist extension was noted to be markedly limited by pain.  
The veteran has continued to be seen periodically for 
treatment of chronic pain of the left upper extremity.

An August 2001 VA treatment record noted that the veteran had 
recently sustained an injury to his left forearm and shoulder 
while working.  The veteran reported that he had been unable 
to work since the fall, and had been receiving Worker's 
Compensation.  He indicated that he was afraid that the 
Worker's Compensation agency would try to relate his current 
pain in his left shoulder and forearm to his original injury.  
The veteran specifically indicated that he did not have as 
much pain prior to this injury as he did now.  Upon 
examination, range of motion of the veteran's left shoulder 
and left arm were decreased all the way to the veteran's left 
wrist.  The veteran was diagnosed with left shoulder and 
forearm pain.  The veteran has been seen regularly since this 
time with complaints of left upper extremity pain.

The report of August 2002 VA examination indicates that the 
veteran reported significant left arm, shoulder, and forearm 
pain.  No weakness of any of the left arm muscles was found 
proximally or distally.  There was no atrophy of the small 
muscles of the hand or of any forearm muscles.  Extensors and 
flexors of the wrist were normal.  It was noted that the 
veteran kept his left forearm flexed at the left elbow as if 
it were paralyzed, although the examiner indicated that he 
did not see any paralysis or spastic contracture deformity or 
any atrophy at all.  The veteran was diagnosed with a 
possible cervical strain with degenerative disc disease 
secondary to a recent fall, and causing radicular left arm 
pain, although no disc herniation was noted.  The veteran had 
surgery to the cervical spine in August 2002, and received 
subsequent physical therapy and other treatment for his spine 
disorder.

Records show that the veteran underwent surgery in February 
2003 for a rotator cuff tear of the left shoulder.

A letter from a private physician dated August 2003 stated 
that the veteran cannot return to his previous employment, 
due to his neck and shoulder conditions.

A November 2003 private outpatient treatment record indicates 
that the veteran had weak left wrist extension strength 
against resistance, which was felt to be related to his in 
service injury.

At a hearing before the undersigned Acting Veterans Law Judge 
in August 2004, the veteran indicated that he felt he had 
complete loss of use of his hand due to his in service 
injury.

The veteran received a further VA examination in December 
2005.  At that time, both the veteran's injury in service due 
to laceration with glass, and the veteran's injury in 
December 2000 when he fell injuring his shoulder and neck, 
were discussed.  Examination of the left wrist showed a 
healed lineal surgical scar 4 cm long.  There was no pain due 
to the scar.  It was adherent to underlying tissue, the same 
color as other skin, stable, and without elevation or 
depression.  The examiner indicated that the scar was 
superficial.  There was no inflammation, edema, or keloid 
formation.  There was no induration or inflexibility  of skin 
in the area of the scar.  There was no limited function 
caused by the scar.  Eversion was from 0-10 degrees.  
Inversion was from 0-20 degrees.  Wrist dorsal flexion was 0-
70 degrees.  Plantar flexion was from 0-80 degrees.  Radial 
deviation was from 0-20 degrees.  Ulnar deviation was from 0-
45 degrees.  A healed S shaped 22 cm long scar was noted, 
with an additional 2 cm long scar branching off of the 
initial scar.  This scar was not painful, was adherent to 
underlying tissue, was the same color as the other skin, had 
a slight elevation, but was found to be superficial, and not 
deep.  There was no inflammation, edema, or keloid formation.  
There was no induration or inflexibility of skin in the area 
of the scar.  There was no limitation of motion or other 
limitation of function caused by the scar.  There was no 
evidence of lack of endurance, fatigue, weakness, pain, or 
incoordination with repetitive use.

Examination of the left hand noted equal hand grip with no 
swelling.  The left ring finger metacarpophalageal joint had 
flexion of 0 to 90 degrees, the proximal interphlangeal joint 
had flexion of 0 to 110 degrees, and the distal 
interphlangeal joint had flexion of 0 to 80 degrees.  The 
left little finger metacarpophalageal joint had flexion of 0 
to 90 degrees, the proximal interphlangeal joint had flexion 
of 0 to 110 degrees, and the distal interphlangeal joint had 
flexion of 0 to 80 degrees.  There was no gap between the tip 
of the thumb and the fingers.  There was no gap between the 
tips of the index and small finger and the proximal 
transverse crease of the palm.  There was no gap between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers.  There was good strength for pushing, pulling, 
and twisting.  He could button clothes.  There was no atrophy 
of the small muscles in the hand, or the deltoid biceps or 
triceps, or the forearm muscles.  There was no paralysis or 
contracture deformity noted.  There was no evidence of pain, 
weakness, incoordination, lack of endurance or fatigue with 
repetition.  The veteran was diagnosed with the residuals of 
a laceration of the left forearm with a scar and impairment 
of the left radial and ulnar nerves, with a negative clinical 
examination.

Thus, considering this evidence, and all evidence of record, 
the veteran's symptomatology due to his residuals of a 
laceration of the left forearm with scar, and impairment of 
the left radial and ulnar nerves is not consistent with a 
finding of paralysis of the applicable nerves, such that a 
higher rating would be warranted.  The Board also points out 
that the evidence of record clearly indicates that the 
veteran has had several additional injuries since his 
separation from service, including a torn left rotator cuff, 
and degenerative disc disease of the cervical spine, which 
are unrelated to the veteran's service-connected disability, 
but which do cause symptomatology in the veteran's left arm.  
However, even disregarding the question of which 
symptomatology is attributable to the veteran's service-
connected disability, and which is attributable to non-
service injuries, the veteran still has never been found to 
have any symptomatology of any origin consistent with a 
finding of complete paralysis of a nerve of the left arm.  
Thus, the Board finds that the veteran is properly rated as 
40 percent disabled, for severe incomplete paralysis, for his 
residuals of a laceration of the left forearm with scar, and 
impairment of the left radial and ulnar nerves.

Finally, the Board notes that the veteran's left arm 
laceration also resulted in scars.  Under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  A separate rating of the scars 
would not violate the rule against pyramiding.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, in this case the 
veteran's scars have been essentially asymptomatic, with no 
findings of tenderness.  The clinical evidence of record is 
not consistent with scars that are painful or unstable on 
examination.  The scars have been described as well healed, 
superficial and without elevation or depression.  Nor do they 
cover an area exceeding 6 square inches or 38 square 
centimeters.  The scare were most recently described as 4, 22 
and 2 centimeters long.  Thus, a preponderance of the 
evidence is against a separate, compensable rating for the 
scars alone.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(pre and post August 30, 2002). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 57.



ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of a laceration of the left forearm with scar, and 
impairment of the left radial and ulnar nerves (minor), is 
denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


